 Case 5:18-cr-00050-TBR Document 66 Filed 11/17/20 Page 1 of 4 PageID #: 186




                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                  PADUCAH DIVISION
                         CRIMINAL ACTION NO.: 5:18-CR-00050-TBR

UNITED STATES OF AMERICA                                                               PLAINTIFF

v.

VICTOR EVERETTE SILVERS                                                              DEFENDANT

                             MEMORANDUM OPINION & ORDER

          Before the Court is defendant Victor Silvers’s Motion to Appoint Hybrid Counsel, DN

63. The motion is DENIED.

     I.   Background and Procedural History

          Victor Silvers is before the Court charged with First Degree Murder (premeditated),

Attempted First Degree Murder (premeditated), Interstate Domestic Violence, Possession of a

Firearm by a Prohibited Person, two counts of Use of a Firearm during the Commission of a

Violent Offense, and Violation of a Protection Order. (DN 14). Silvers earlier filed a pro se

Motion to Appoint Counsel requesting that the Court appoint substitute counsel due to

disagreements Silvers was having with his appointed counsel. (DN 31). The Court denied that

request. (DN 37). Before the Court now is a pro se Motion to Appoint Hybrid Counsel. (DN 63).

 II.      Silvers’s Motion

          In his letter, which the Court interprets as a pro se Motion to Appoint Hybrid Counsel,

Silvers requests hybrid representation because he wants to be more involved in the decisions

about his case and because his case is complex. (DN 63 at 1). Specifically, Silvers states:

          [A]fter working with counsel for over 24 months. It should not even be an opinion and/or
          suggested argument that, my level of participation should be limited. Especially to only
          mere considerations where when it comes to my inputs I’m only allowed three exceptions
          that I may choose from; 1) whether I go to trial or enter a plea; 2) whether I want to have

                                                   1
 Case 5:18-cr-00050-TBR Document 66 Filed 11/17/20 Page 2 of 4 PageID #: 187




       a jury trial or a bench trial; and 3) whether I testify or not. Even the courts have declared
       that my case is consider complex, and due to such complexity. I, Victor E. Silvers, feel as
       if I should be allowed hybrid representation, with proper arrangements and limitations of
       cause. However, with this request of mine (hybrid representation) I’m making. I am not
       waiving my right to counsel nor am I asking for pro se representation entirely. I am
       simply asking for partiality.

(DN 63 at 1-2). In support of his argument, Silvers cites four appellate court opinions that

address hybrid representation. Id. at 2-3. After careful consideration of Silvers’s motion and the

law of hybrid representation, the Court is not persuaded to exercise its discretion to allow hybrid

representation.

III.   Legal Standards

       “While a defendant has a Sixth Amendment right to have counsel conduct his entire

defense . . . or to proceed pro se . . . he has no constitutional right to demand ‘hybrid

representation,’ such as conducting his own defense with the occasional assistance of counsel.”

Wilson v. Hurt, 29 F.App’x 324, 327 (6th Cir. 2002) (citations omitted). “[W]hether to allow a

defendant to participate in his own defense along with counsel in ‘hybrid representation’ is a

matter committed to the sound discretion of the trial court.” United States v. Mosley, 810 F.2d

93, 97-98 (6th Cir. 1987). “H]ybrid representation is generally prohibited because it increases the

risk of undue delay, jury confusion, and conflicts as to trial strategy.” Miller v. United States,

561 F.App’x 485, 488 (6th Cir. 2014) (citing Mosley, 810 F.2d at 98)). “[H]ybrid representation

may be granted, within the discretion of the district court, but is generally disfavored because it

increases the risk of undue delay, jury confusion, and conflicts as to trial strategy.” United States

v. Elmore, NO. 3:16-CR-128-CRS, 2018 WL 5619332, at *4 (W.D. Ky. Oct. 30, 2018) (citing

Mosley, 810 F.2d at 97-98). Further, “when counsel has ‘performed in a highly competent and

professional manner’ and the defendant has been ‘given ample time to consult with his counsel

over strategy,’ it is proper to prohibit hybrid representation.” Id.

                                                   2
 Case 5:18-cr-00050-TBR Document 66 Filed 11/17/20 Page 3 of 4 PageID #: 188




IV.    Discussion

       Silvers has no constitutional right to hybrid representation, and allowing such an

arrangement is within the discretion of the district court. Wilson, 29 F.App’x at 327; Mosley, 810

F.2d at 97-98. Silvers has not convinced the Court that it should permit a hybrid representation

arrangement. First, Silvers has demonstrated no special need for hybrid representation. Silvers

points the Court to United States v. Olano, 62 F.3d 1180 (9th Cir. 1995). There, Olano was

chairman of a financial institution and had his own law office. Id. at 1186. Olano was found

guilty of multiple bank fraud charges at trial. Id. at 1186. On appeal, he claimed that the trial

court “violated his Sixth Amendment right to counsel when it denied his motion to participate in

the trial as co-counsel alongside his appointed counsel.” Id. at 1193. Olano desired to participate

as co-counsel in his trial because, as he claimed, he knew more about banking and real estate law

than did his appointed counsel. Id. at 1193. The Ninth Circuit held that the district court had not

abused its discretion in denying the defendant’s motion for hybrid representation, because the

defendant had not demonstrated why his expertise could not have been shared with his attorney

so that his attorney could make use of that information at trial. Id. (citations omitted) (“Olano has

not demonstrated . . . why he could not have provided his attorney with the benefit of this

expertise prior to or during trial, without himself acting as co-counsel . . . He thus has not

established any ‘special need’ requiring the district court to permit him to participate at trial.”).

Unlike the defendant in Olano, Silvers does not claim to have legal expertise superior to that of

his appointed counsel. Even if he did claim to have specialized knowledge or skill, Silvers, like

Olano, can consult with his appointed counsel concerning strategy and make his wishes known

without acting as co-counsel. Silvers has been appointed competent, professional counsel with




                                                   3
 Case 5:18-cr-00050-TBR Document 66 Filed 11/17/20 Page 4 of 4 PageID #: 189




whom Silvers has ample time to consult leading up to trial. Given this consideration and those

that follow, the Court will not approve of hybrid representation here.

       In addition to the absence of any special need for hybrid representation, the gravity of the

charges Silvers is facing and the likelihood of procedural complications that would arise caution

against a hybrid representation arrangement. As Silvers states in his motion, his case has been

declared complex, and the potential sentences that follow the charges against him ascend to and

include the death penalty. (DN 63 at 1-2; DN 14 at 7). The Court is concerned that the case’s

complexity will only exacerbate the risks of delay, jury confusion, and conflicts between Silvers

and his appointed counsel over strategy at trial, in addition to other procedural challenges. As

such, the Court finds that Silvers’s liberty interests will best be protected through appointed

counsel alone. The Court denies Silvers’s request for hybrid representation.

 V.    Conclusion

       For the reasons stated above, Silvers’s Motion to Appoint Hybrid Counsel, DN 63, is

DENIED.




                                                                  November 16, 2020




cc: counsel



                                                 4
